Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in view of papers filed 08/10/2022. 
Upon further consideration Restriction Requirement is withdrawn such that pending claims 1-5, 7-12, 14-19 are examined together.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 14-19  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The subject matter of the claims is ambiguous for the following reasons.  The base claim recites, on top of the components that make-up the product and thus saying what it is, adds what the product is anticipated to perform.  In this context the claim word/term  ‘solubility’ renders the subject matter confusing.  It is unclear how the release of the (encapsulated poorly soluble in water) agent from the (water unstable) MOF in the necessarily aqueous  environment, would increase the solubility of the agent.  As per MPEP 2111.01 Plain Meaning [R-10.2019], the words of a claim must be given their ‘plain meaning’ unless such meaning is inconsistent with the specification.  There is no definition of the term ‘solubility’ in the specification.  This necessitates interpretation of the term ‘solubility’ as commonly understood, for example, as taught in the pharmaceutical art: Solubility is defined as the maximum amount of a substance that will dissolve in a given amount of solvent at a specified temperature. Solubility is a characteristic property of a specific solute–solvent combination, and different substances have greatly differing solubilities.  See Bhavishya Mittal, How to Develop Robust Solid Oral Dosage Forms from Conception to Post-Approval, 2017, Section 2.3.3.  Like molecular weight, a characteristic parameter, solubility cannot be changed. 
Dependent claims including claim 8 do not solve the problem of the base claim.  As such these are rejected as well. 
Suggestion: Amend claims to modify the functional language so as to recite ‘drug delivery’.  This would be consistent with disclosure as well as subject asserted in declaration filed 3/15/2022 at page 1, item 3. See claim 18 in this regard.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-12, 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the agents curcumin, sulindac, or triamterene encapsulated in MOF-5, does not reasonably provide enablement for any and all BCS class II or IV agent encapsulated in any metal-organic framework. For example, it is not seen where in the specification enabling disclosure is found for any MOF that is water-unstable other than MOF-5, how to make them or how to use them.  Likewise, the specification is not enabling for in enhancement of solubility in in vivo environment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
Schematic representation of the ‘nature of the invention’ is shown below:

    PNG
    media_image1.png
    282
    708
    media_image1.png
    Greyscale


Based on the above, feasibility of the invention and thus the limitation of the base claim is predicated on many factors including, pore size available in MOF, (molecular) size of the drug, the ability of the decomposition of the frame-work of MOF. 
The disclosure in the specification with respect to these is limited.  
A list of some established agents, BCS class II and IV,  as per 
    PNG
    media_image2.png
    20
    694
    media_image2.png
    Greyscale

(https://www.pharmaspecialists.com/p/available-bcs-classification-of-drugs.html)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 

indicates that the scope of the claim with respect to agent, is wide, not only because of the large number of agents noted, but also since the agents have widely different physical and chemical properties. For example of the above listed molecules sulindac and Paclitaxel having different molecular weights and hydrophobicity, with molecular formula C20H17FO3S and C47H51NO14, respectively have different sizes.  Therefore for these molecules to fit into, that is get encapsulated, MOFs with widely different pore sizes would be needed.  Note that per claim limitation, these MOFs need to collapse in aqueous conditions for the trapped agent/drug to be released (second arrow in the above generalized scheme).  What happens at once released (immediate release), to the drug raises additional predictability issue. Clearly, the pH of the medium where the agent is released would have major consequence for the predictable use of the composition.  See  Tsumea, Eur J Pharm Sci. 2014 June 16; 57: 152–163, titled  ‘The Biopharmaceutics Classification System: Subclasses for in vivo predictive dissolution (IPD) methodology and IVIVC’, throughout for other properties of drugs such basicity, acidity, (electrical charge or lack thereof), etc. For example at page 159, column B, last paragraph, teaching on pH effects, dissolution, super-saturation and predictable use in in vitro and in vivo situations.  
The phrase metal-organic framework MOF contains many structural elements, the metal, the organic ligands, and how they are assembled.  For these reasons, as further explained below, the scope of the claim with respect to MOFs is also wide.  
According to Wang, Chem. Rev. 2020, 120, 1438−1511, post-filing date Review, the Metal−organic framework (MOF) nanoparticles, also called porous coordination polymers, are a major part of nanomaterials science, and their role in catalysis is becoming central. Wang at page 1438, Abstract, [T]he extraordinary variability and richness of their structures afford engineering synergies between the metal nodes, functional linkers, encapsulated substrates, or nanoparticles for multiple and selective heterogeneous interactions and activations in these MOF-based nanocatalysts.  Wang the Review provides teaching as to the enormous amounts of MOFs available, but also by focusing on the catalyzed reactions within the pores of the MOFs, Wang teaches that the encapsulated molecules just do not sit in the cavity of the MOF.  Similarly, what renders the MOF unstable and thus useful for the claimed composition is discussed in Yu, Water Air Soil Pollut (2021) 232: 18, at page 3 of 19, column A.  Yu teaching is revealing as to the in the large number of structural factors, mentioned above, such as the metals, organic ligands that make-up the MOFs.  Based on Yu Table-1 of known water unstable MOFs, non-toxic metals available for M of MOF are limited, because, one of skill in the art would not contemplate Cr, Co, Cu or Zr (from the Table) for the intended (pharmaceutical) use of the composition here.  According to Horcajada, Chem. Rev. 2012, 112, 1232–1268, at page 1232, column B, the use of porous solids for biomedical applications requires a biologically friendly composition. So far, toxicity results dealing with MOFs or coordination polymers are very scarce. Again at page 1253, column A, Horcajada teaches the scarcity of MOFs applicable for the instant composition as defined: 
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    516
    440
    media_image5.png
    Greyscale

The teachings of Wang and Yu limits what MOFs are available for the claimed composition, and is consistent with the disclosure in the specification.  Horcajada teachings are also consistent with the disclosure with respect to MOF.  The only working example, with respect to MOFs is MOF-5 which incidentally is not Applicant’s invention.  Further as Horcajada teaches, with respect to the above noted generalized Schematic representation of the invention, what is disclosed in the specification (Figures 4 and 5) for the simulated gastric media and phosphate buffer saline media, cannot be extended to the complex, in vivo situation for predicable real-life use.  
According to MPEP 2164.03 Relationship of Predictability of the Art and the Enablement Requirement [R-08.2012], The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology."  (emphasis added by the Examiner, also see declaration filed 8/15/2022 in this regard).  Wang, Materials Today Sustainability 13 (2021) 100065, in a Review article on the subject matter of the most recent progress of MOF -based carriers for drug delivery, focusing on their structure design, function regulation, and fascinating application, concludes at page 9, that the interdisciplinary subject remains a challenge in the next few years, especially in the field of biomedicine. 
Sufficient examples are lacking.  The claims are not commensurate in scope with the breadth of enablement in as much as the disclosure is limited to three agents encapsulated in one MOF, the MOF-5.  There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research, not only to arrive at method for making the claimed composition but also whether these compounds would have the desired biological property applicable for the claimed method.  The specification lacks disclosure sufficient to make and use the invention commensurate with the scope of the claims.  As per the 
MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  

Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.  (emphasis added).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsung, US 20170232420 (equivalent to WO 2016/028702), Tavra, J. Mater. Chem. B, 2016, 4, 7697—7707, Yaghi US 7196210,  Vahed, The Journal of pharmacy and pharmacology (2015), 67(6), 830-46, Guo, J. Am. Chem. Soc. 2015, 137, 2651−2657, Horcajada ,Chem. Rev. 2012, 112, 1232–1268 and Aller, Journal of Drug Delivery Science and Technology 30 (2015) 342-35.   These references are of record and therefore not included in PTO-892. 
Note: 
A complete response to Applicant’s argument in papers filed 7/22/022 is included at the end of this write-up.   
This reformatted version does not invoke any new references and attempts to correct improper inclusion of the subject matter of some of these references in previous actions.  However, it is placed on record that in the previous actions some of the references not included in the ‘statement of rejection’ were cited in support of what are already known to one of skill in the art when 
	
    PNG
    media_image6.png
    24
    401
    media_image6.png
    Greyscale

as per 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].
Since no new references are included in this reformatted action and in view of Applicant’s iteration that the cited references do not teach or suggest the specific limitations as claimed, the following is noted for identifying relevant materials in office actions and referenced articles, with the commonsense presumptions, for example, the word ‘unstable’ and phrase ‘not stable’ would mean one and the same thing to one of skill in the art:  The cited  [0007] can be found in Tsung teaching by using a HTML version of 20170232420 and using keys in the key-board ‘Control plus F’ and entering ‘[007]’.  The same method can be used for other references (and in office actions), to locate, for example, the word ‘soluble’.  

Tsung teaches molecular encapsulation in metal-organic-framework crystals and that encapsulating functional guest molecules into the cavities of crystalline metal-organic framework (MOF) porous materials makes it possible to engineer these materials for drug delivery. Tsung teaches, inter alia, encapsulation of guest molecules that are smaller or larger than the MOF aperture size ([0002]-[0004]). Tsung also teaches how to make MOFs of different metal ions [0007]. Tsung exemplifies such drug delivery systems (DDS) with making and using of R6G@ZIF-8 which consists of Rhodamine as guest and zinc based MOF (as host). 
Similarly, Vahed teaches that MOFs as an appropriate platform for controlled drug release.  More specifically, Vahed teaches the MOF, ZIF-8 (also see Tsung) with a pH-sensitive property, suitable shape and size, that is a non-toxic framework which has a good track record in using as (DDS), increase the bioavailability of metformin, a high challenging drug.  See Scheme 1 and Figure 1 (first and second pages).  

Likewise, Tavra, teaches drug-MOFs as DDS for use in antibacterial, antithrombotic and wound-healing applications. Tavra, teaches, inter alia, that the anticancer cisplatin molecule and siRNA have been incorporated together in MOFs to enhance the therapeutic effect; numerous anticancer and antiviral agents have been loaded and released using MOFs.  The MOF-guest consists of terephthalic acid-Zr based MOF and calcein & the anticancer drug CHC as guests.  See Fig. 1 page 7698. According to Tavra, the moderately low chemical and aqueous stability of MOFs is considered an advantage for drug delivery applications, as the MOF particles can be biodegraded and eliminated from the body after the drug is released. See page 7698, column second paragraph.  


With regards to the terms ‘pharmaceutical agents’ (and also ‘BCS class drugs’), the teachings of  Aller, which at the minimum is analogous art (see section 2.2.5 for relevant underlying technology), is invoked.  Aller teaches that “the water solubility of drugs strongly influences their pharmacokinetics and pharmacodynamics and is a key parameter for formulators. Drug solubilization is based on the breaking of some drug, drug and water interactions for the creation of new drug-water interactions. The strength of such interactions determines the solubility of a drug in water. Water solubility is one of the main parameters of the biopharmaceutical classification system (BCS) of drugs”.  See page 342 at column A, first paragraph.  The ’encapsulation’ strategies for formulating and delivering poorly water-soluble drugs is taught by Aller, although Aller does not teach specifically MOFs as being useful for encapsulation. 

7196210 is invoked here not only for reiteration of the above general host-guest concepts underlying the claimed composition, but also specifically to point out the wordings (of the claim limitations):  
the words ‘zinc’ and ‘ligand’ occurs numerous times in the document 7196210 in the context of MOF, therefore addresses to limitation of claim 2.
The words ‘benzene dicarboxylate’ appears in words (see below) and in chemical structures (see sheet 52 of 55), , therefore addresses to limitation of claim 3, and claim 4 (first structure in sheet 52).
The term/word MOF-5 appears 10 times and therefore addresses to limitation of claim 5. See further below teaching of Horcajada and Guo for the ‘water unstable’ limitation of base claim.  
Claim 6 is cancelled. 
The Aller teaching cited above teaches sulindac with regards to ‘poorly water-soluble drug’ at page 344 column B, paragraph beginning with the word ‘Regarding’ line 4 and therefore addresses to limitation of claim 7.
Regarding the words ‘pores’, ‘incorporated’, ‘supersaturation’ ‘after the synthesis of MOF’, ‘non-covalent attachment’, ‘composition’,  ‘pharmaceutical’, ‘tablet, capsule, or suspension’ the limitations of claims 8-12:  These words/limitations are tautological commonsense ‘host-guest chemistry principle’ underlying the claimed product.  The host-guest appears multiple times in the cited references, encompassing the idea of molecular recognition and interactions through non-covalent bonding.  Horcajada teaching is more descriptive in this regard.  See Horcajada at page 1238 column A, section under Bioactive MOFS 
    PNG
    media_image7.png
    376
    514
    media_image7.png
    Greyscale





    PNG
    media_image8.png
    253
    442
    media_image8.png
    Greyscale
 

    PNG
    media_image9.png
    61
    440
    media_image9.png
    Greyscale

Also see Horcajada at page 1253 column A section under Biodegradability and stability of MOFS, in particular 

    PNG
    media_image10.png
    61
    459
    media_image10.png
    Greyscale

Guo in its entirety deals with sensitivity of the above noted MOF-5 (and of claim 5) to water molecules and supportive of Horcajada.  Guo teaches catastrophic MOF-5 framework collapses in ns see Figure 3, page 2653, and in column B page 2653 

    PNG
    media_image11.png
    75
    431
    media_image11.png
    Greyscale

Horcajada  at page 1233 penultimate paragraph  

    PNG
    media_image12.png
    84
    465
    media_image12.png
    Greyscale

Thus word searches explained at the outset of this action, points out the words/limitations of the claims in the cited references. In addition to the above, for example, see 20170232420 Example 13 at [0097] for saturation MOF8 with Ph3P, addressing the limitations of claim 9. 
Claim 13 is cancelled. 
Claim 14: Word search of 20170232420 provides for the limitations of claim 14 at section under Method of Making a Host-Guest Complex: [0061] and [0063].
Claim 15: Word search of 20170232420 provides for the limitations of claim 15 at section under Method of Making a Host-Guest Complex: [00612]. Also see claim 12 of 20170232420. 
Claim 16, claim 17: Resolving the level of ordinary skill in the pertinent art: With regards to the terms ‘mechanochemical grinding’ and ‘melt loading’ that is solvent free making of Host-Guest Complex, see 2144 Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015] subsection 1, in addition to admitted references at pages 8 and 9 respectively.  
Thus all the active ingredients (including the instantly exemplified MOF-5 and sulindac) and their inherent properties (water instability and poor solubility in water respectively) in the claimed composition are known in the prior art.  The invention is a selective combination of the inventions by the prior arts done in a manner obvious to one of ordinary skill in the art.  Since all the claimed elements were known in the prior art, one of skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions to arrive at the instantly claimed composition.  Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  

Response to Remarks filed 7/22/022: 
Applicants Remarks is limited to references in the ‘statement of the rejection‘ Tsung, Tavra, Vahed, Guo,  Horcajada.  
As found in the reformatted version above, Examiner stands corrected.  
Applicants Remarks as to the teachings of the references is not persuasive.  The  references Tsung, Tavra, Vahed, Horcajada were invoked previously to explain that the concepts underlying ‘host-guest chemistry’ in pharmaceutical compositions wherein metal-organic-frameworks  are the host and the guest is the active drug.  Since such composition are intended for their performance in necessarily aqueous environment, the release of the guest (drug) is predicated on how the host itself survives in the aqueous environment. It is one of commonsense (see below)  that if the guest (MOF) collapses in the aqueous environment then the host (drug) would be released/delivered.  The cited Guo teaches the instantly exemplified MOF-5, the guest collapses catastrophically in the environment of water.  By definition,  BCS class II or IV are drugs for pose the problem of solubility and permeability.  The notion that the combination of Tsung, Tavra, Vahed, Guo,  Horcajada would not suggest for reasonable success in the entrapping of such drugs in water-unstable MOFs for drug-delivery purpose is not sustainable as the concept of drug delivery by encapsulation methods are well-known  because, according to MPEP 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019] section under C, Resolving the Level of Ordinary Skill in the Art:  The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (1) "type of problems encountered in the art;" (2) "prior art solutions to those problems;" (3) "rapidity with which innovations are made;" (4) "sophistication of the technology; and" (5) "educational level of active workers in the field.
According to MPEP 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019], commonsense is not precluded.  
    PNG
    media_image13.png
    102
    584
    media_image13.png
    Greyscale

The argument that 
    PNG
    media_image14.png
    104
    612
    media_image14.png
    Greyscale

is confusing to the examiner. Given the commonsense desirability of increasing solubility (and or bioavailability) of the recited classes of drugs (BCS Class II or IV) , the claim language 
    PNG
    media_image15.png
    81
    680
    media_image15.png
    Greyscale

does not add anything new or unknown to the subject.  
Similarly confusing is the argument that 
    PNG
    media_image14.png
    104
    612
    media_image14.png
    Greyscale

because none of the terms ‘immediate’, ‘release’, ‘amorphous’ and ‘dissolution’ are found in the claims (using the ‘control F’ technique mentioned earlier).    Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.    As such taking advantage of the inherent (stable or) unstable nature of MOFs in aqueous (biological!) environment and their use in drug delivery is within the purview of one of skill in the art.  Therefore with the teachings of the cited art in front, one of skill in the art, engaged in arriving at alternate methods of delivery of poorly water-soluble (BCS class II or IV) drugs such as triamterene, for example, would have reasonable expectation of success in using water-unstable MOFs for drug-delivery (instead of liposomes or water stable MOFs etc. as drug delivery host/vehicle).  Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).    KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See also, Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).   

xxxxxxxxxxxxxxxxxxxxxx

The following is new rejection based on dictation from SPE JS (see papers filed 8/10/2022). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8 and 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Inorganic Chemistry Communications 96 (2018) 20–23 and Tong, Int J Pharm. 2011;404:148–158.
Zhang teaches that MOF-5 with encapsulated oleanolic acid OA showed efficient drug release in cancerous cells at page 20. .Claim 1:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


Zhang does not teach that OA is a BCS class of drug.  This deficiency is cured by Tong who teaches that oleanolic acid (OA), is a BCS Class IV compound in Abstract.  
Zhang does not teach that MOF-5 is unstable.  This deficiency is cured by Guo because as admitted to by Applicant at page 6, MOF-5 lacks hydrolytic stability due to cleavage of coordination bonds in humid environments as taught by Guo. 
MOF-5 corresponds to dependent claims 2-5 limitations as per Guo the admitted reference at page 6!. 
Zhang does not teach OS’s solubility is increased in the presence of MOF-5.  A search for ‘solub’ in Zhang returns 5 hits, none of which relate 
    PNG
    media_image17.png
    62
    818
    media_image17.png
    Greyscale
However, Zhang does teach OA is delivered ex vivo into cancer cells under the aegis of MOF:
 	
    PNG
    media_image18.png
    172
    484
    media_image18.png
    Greyscale

MOF-5 does not change the solubility of OA.  What the above ‘endocytosis’ does is release OA inside the cancer cell; commonsense suggests that OA when it is released inside the cancer cell will remain protonated in view of mildly acidic nature of the interior of the cancer cells and therefore remain undissolved in the largely aqueous environment.   At best, the teaching of Zhang is therefore drawn to drug delivery.   
As recited the base claim is drawn to
A agent (OA)
plus 
B MOF (MOF-5)
 with the preamble like recitation of speculated property of the A+B: 
    PNG
    media_image19.png
    48
    582
    media_image19.png
    Greyscale


Zhang does teach that the solubility of OA is increased by encapsulation into MOF-5. 
As per guidance present in MPEP 2111.02 Effect of Preamble [R-10.2019], determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim. Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002).  "[A] claim preamble has the import that the claim as a whole suggests for it."   Note that OA and the agents of claim 7 have the same property of poor-water solubility.  Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  MPEP 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].
Zhang Graphical Abstract
 
    PNG
    media_image20.png
    139
    224
    media_image20.png
    Greyscale
reads on claim 8. 
Zhang Graphical Abstract
 
    PNG
    media_image21.png
    136
    253
    media_image21.png
    Greyscale
reads on claim 10.  Note that it is one of commonsense that release of covalently drug linked would entail reactions such as hydrolysis.  
Zhang statement, 

    PNG
    media_image22.png
    235
    523
    media_image22.png
    Greyscale

is deemed as motivation.  
Therefore Zhang  provides Teaching, Suggestion and Motivation for one of skill in the art to arrive at the limitations of claims 1-5, 7, 8, 10, 18 and 19 with reasonable expectation of success.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625